                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF MISSOURI
                               WESTERN DIVISION


 KC Tenants,

       Plaintiff,                                Case No. 20-000784-CV-W-HFS

 v.

 David M. Byrn, et al.,

       Defendants.




                           MEMORANDUM TO COUNSEL

      In order to help focus argument tomorrow I advise that I have considerable

interest in the ultimate merits—whether the answer to Frequently Asked

Questions is consistent with the pertinent Moratorium provisions. Defendant

does have significant preliminary issues but plaintiff still has a briefing opposition

to defendants’ dismissal motion scheduled for filing by next Monday. It may thus

be premature to concentrate argument on the motion to dismiss, although

defendants are welcome to identify what they consider strong points. Plaintiff




        Case 4:20-cv-00784-HFS Document 46 Filed 11/02/20 Page 1 of 2
has many fairness issues that are referred to as due process issues, but I doubt

that further argument will do much to focus them. If defendants are right I

should not reach the merits but I am interested in more discussion of the

language issues, and may ask questions on that aspect of the case.



                                        /s/ Howard F. Sachs

                                      HOWARD F. SACHS
                                      UNITED STATES DISTRICT JUDGE

November 2 , 2020

Kansas City, Missouri




        Case 4:20-cv-00784-HFS Document 46 Filed 11/02/20 Page 2 of 2
